A petition for certification of the judgment having been submitted to this Court, and the Law Guardian having informed the Court that six months after the conclusion of the guardianship proceedings, M.R., Jr., was removed from the pre-adoptive home and remains placed at the Mount Saint Joseph’s Children’s Center for psychiatric care,
And good cause appearing;
IT IS ORDERED that the petition for certification is granted, the judgments of the courts below are vacated, and the matter is summarily remanded to the trial court for a plenary hearing on the status of petitioner in light of the changed circumstances of the child, M.R., Jr.
Jurisdiction is not retained.